 

Exhibit 10.3

 

AMENDMENT 2 TO SEPARATION AGREEMENT

 

This Amendment 2 to the Separation Agreement (this "Amendment") is effective as
of the 31st day of March, 2016, between Enzon Pharmaceuticals, Inc., a Delaware
corporation, with offices at 20 Commerce Drive, Suite 135, Cranford, New Jersey,
07016 (the "Company"), and Andrew Rackear (the “Executive").

 

BACKGROUND

 

A.           This Amendment constitutes the second amended agreement between the
Company and the Executive concerning certain terms set forth in the Separation
Agreement entered into between the Company and the Executive dated September 27,
2013, as amended by Amendment 1 (the “Separation Agreement”).

 

B.           The Company desires to retain the services of the Executive in the
role of Chief Executive Officer and Secretary effective March 31, 2016.

 

C.           The Executive desires to provide services to the Company in the
role of Chief Executive Officer and Secretary effective March 31, 2016.

 

TERMS

 

In consideration of the foregoing premises and for other good and valuable
consideration, the Company and Executive agree as follows:

 

1. Paragraph 6 of the Separation Agreement is hereby deleted and replaced in its
entirety with the following new paragraph 6:

 

 

 

 

6. Indemnification and Insurance. The Company shall indemnify Executive and hold
him harmless, to the fullest extent permitted by the laws of the State of
Delaware in effect on the date hereof, or as such laws may from time to time
hereafter be amended to increase the scope of such permitted indemnification,
from and against any and all liabilities, expenses, damages, losses, judgments,
fines, penalties, amounts paid or payable in settlement, (including, without
limitation, reasonable attorney fees) (collectively, “Losses”) in connection
with any Claim (as hereinafter defined) related to his employment by, or his
consulting services to, the Company, including, without limitation, (a) if
Executive was or is or becomes a party to or participant in, or is threatened to
be made a party to or participant in, any Claim by reason of or arising in part
out of any event or occurrence, whether occurring before, on or after the
Effective Date, related to the fact that Executive is or was an officer,
employee or agent of the Company or any subsidiary of the Company or by reason
of an action or inaction by Executive in any such capacity (whether or not
serving in such capacity at the time any Loss is incurred for which
indemnification can be provided under this Section 6), including, without
limitation, Claims brought by or in the right of the Company, Claims brought by
third parties, or Claims in which Executive is solely a witness and (b) in
connection with any action or proceeding by Executive for (i) indemnification or
reimbursement or advance payment of expenses by the Company under this Agreement
or otherwise and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company. Such indemnification shall be
provided in a manner and to an extent that is not less favorable to the
Executive as the indemnification protection that is afforded by the Company to
any other officer of comparable title and that is consistent with industry
custom and standards. Executive shall have the right to advancement by the
Company, prior to the final disposition of any Claim by final adjudication to
which there are no further rights of appeal, of any and all expenses (including,
without limitation, reasonable attorney fees) actually and reasonably paid or
incurred by Executive in connection with any Claim related to his employment by,
or his consulting services to, the Company. Executive’s right to such
advancement is not subject to the satisfaction of any standard of conduct.
Execution and delivery to the Company of this Agreement by Executive constitutes
an undertaking by Executive to repay any amounts paid, advanced or reimbursed by
the Company pursuant to this Section 6 in respect of expenses relating to,
arising out of or resulting from any Claim in respect of which it shall be
determined following the final disposition of such Claim, that Executive is not
entitled to indemnification hereunder. No other form of undertaking shall be
required other than the execution of this Agreement. Executive’s obligation to
reimburse the Company for expense advances shall be unsecured and no interest
shall be charged thereon. If Executive is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to his employment by, or his consulting services to,
the Company but not for the total amount thereof, the Company shall nevertheless
indemnify Executive for the portion thereof to which Executive is entitled. The
rights of Executive under this Section 6 will be in addition to any other rights
Executive may have under the Company's certificate of incorporation or bylaws,
the General Corporation Law of the State of Delaware, any other contract or
otherwise; provided, however, that (a) to the extent that Executive otherwise
would have any greater right to indemnification under the Company's certificate
of incorporation or bylaws, the General Corporation Law of the State of
Delaware, any other contract or otherwise, Executive will be deemed to have such
greater right hereunder and (b) to the extent that any change is made to the
Company's certificate of incorporation or bylaws, the General Corporation Law of
the State of Delaware, any other contract or otherwise which permits any greater
right to indemnification than that provided under this Section 6 as of the
Effective Date, Executive will be deemed to have such greater right hereunder.
For purposes of this Section 6, “Claim” shall mean any threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism
(whether civil, criminal, administrative, arbitrative, investigative or other
and whether made pursuant to federal, state or other law) or any inquiry,
hearing or investigation that Executive determines might lead to the institution
of any such action, suit, proceeding or alternative dispute resolution
mechanism. The Company shall also reimburse the Executive for the reasonable
cost of attorney malpractice insurance at a level appropriate in connection with
the provision of the services contemplated hereunder.

 

 

 

 

2. Except as set forth in this Amendment, all other terms and provisions of the
Separation Agreement shall remain in full force and effect.

 

3. This Amendment may be executed in any number of counterparts, all of which
shall constitute one and the same agreement, and any party hereto may execute
this Amendment by signing and delivering one or more counterparts. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

  ENZON PHARMACEUTICALS, INC.         By: /s/ Jennifer McNealey   Name:   Title:

 

      /s/ Andrew Rackear   ANDREW RACKEAR

 

 

 

 